DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, note attached form PTO-1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data source" in line 11; and “the same” in line 9.  There is insufficient antecedent basis for this limitation in the claim. Note the limitation should read “the second data source”.
Claim 17 recites the limitation "the data source" in line 14; and “the same” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 and 18-20 are rejected based on dependency.

Regarding claim 8, the following phrase is vague: “the another machine learning computes” [see claim 8 lines 1-2]. The limitation should read  “the another machine learning model computes” for proper antecedent basis and claim clarity.

Claims 1-12 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (1) creation of the knowledge graph. Note support for this feature can be found at paragraph 0055 and figure 4 (409) of the disclosure; and (2) a threshold for determining similarity (i.e. the same as). Note support for this feature can be found at paragraph 0062

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. Knowledge Graph Embeddings by Translating on Hyperplanes in view of Nathani et al. Learning Attention-based Embeddings for Relation Predictions in Knowledge Graphs.

Regarding claim 13, Wang et al. teaches the following:
 An apparatus comprising: at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, within the at least one processor, cause the apparatus to perform at least the following, create a knowledge graph of a plurality of location entities of a database; enrich the knowledge graph with multi-modal data; create a plurality of node embeddings to respectively represent the plurality of location entities based on the enriched knowledge graph; use a machine learning model to predict a relation between any two location entities of the database based on the plurality of node embeddings; and provide the relation as an output [note: Abstract, “embedding a large scale knowledge graph composed of entities and relations into a continuous vector space.”, mapping properties of relations which could be considered embeddings, link predictions, triplet classification and fact extraction on datasets to improve predictions accuracy; page 1112 Introduction, triplet of fact, head entity and tail, encoders and decoders, scoring function, embedding representations and checking compatibilities, transformations].
Although Wang et al. teach the invention as cited above, they do not explicitly discuss enrich the knowledge graph. However, Nathani et al. discuss this feature. Nathani et al. describes enrichment of embeddings for relation prediction in knowledge graphs [note: Abstract, knowledge graphs or relation prediction, “models generate richer and more expansive feature embeddings and hence also perform well on relation prediction.”; page 1-2, note section 1 introduction, knowledge graphs and embeddings; figure 1]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since both references are directed toward optimized use of knowledge graphs and Nathaniel further depicts how the information is enriched or enhanced by data gathering for a more accurate prediction.

Claim 14: The apparatus of claim 13, wherein the relation is predicted based on a triple comprising a head entity and a tail entity selected from the plurality of location entities, and wherein the head entity is related to the tail entity via the relation [note: Wang et al., page 1112, Introduction, triplet, head entity and tail entity].
Claim 15: The apparatus of claim 14, wherein the apparatus is further caused to: generate one or more intermediate representations of the plurality of node embeddings associated with the triple based on one or more convolutions of the plurality of node embeddings associated with the triple, wherein the relation is predicted based, at least in part, on the one or more intermediate representations; [note: Wang et al., page 1112, Introduction, triplet], head entity and tail entity; and Nathani et al., page 1, abstract, convolutions].
Claim 16: The apparatus of claim 15, wherein the apparatus is further caused to: add one or more explicit features to the one or more intermediate representations for the machine learning model to predict the relation[note: Wang et al., page 1112-114, table 1 various parameters for model].


Allowable Subject Matter
Claims 1-12 and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRETA L ROBINSON/Primary Examiner, Art Unit 2169